Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed 8 November 2021.  Claims 1-2, 5, 7-9, 14-16 have been amended.  Claims 1-20 are pending and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 6, 13, and 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 9,729,352 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because dependent Claims 6, 13 and 20 include limitations similar to all of the limitations included in independent Claim 18 of U.S. Patent No. 9,729,352 B1.

Application # 15/671,005
U.S. Patent No. 9,729,352 B1
1.  A method comprising: 
receiving a historical record of electronic messages exchanged between an individual and a set of members in a member network, wherein the electronic messages include chat messages; 
determining that the individual is likely to want to be related to a respective member in the member network based on a number of the electronic messages exchanged between the individual and the respective member and transactional characteristics of the historical record of the electronic messages exchanged between the individual and the respective member, wherein the transactional characteristics of the historical record include how often the electronic messages are read by the individual and by the respective member and how often 
multiplying the first parameter by a first weight to form a first weighted parameter, wherein the first weight is a correlation coefficient that embodies a correlation between a number of electronic messages exchanged between other members of the member network and an existence of relationships between those other members; 
calculating a second parameter, wherein the second parameter is a number of the chat messages 
multiplying the second parameter by a second weight to form a second weighted parameter, wherein the second weight is a correlation coefficient that embodies a correlation between a number of chat messages exchanged between other members of the member network and the existence of relationships between those other members; 
generating a composite value based on the first weighted parameter and the second weighted parameter; and 
determining that the composite value meets a threshold value; and 
outputting the determination that the individual is likely to want to be related to the respective member.


calculating an exponentially decaying value for each message of the electronic messages exchanged between the individual and the respective member, wherein each exponentially decaying value is based on a time since each electronic message was sent and a rate constant; and 
summing the exponentially decaying values for the electronic messages exchanged between the individual and the respective member.

accessing, over the one or more data links, at least one of: the historical record of exchange of chat messages and the historical record of exchange of electronic mail messages, to retrieve messages exchanged between a particular individual and a first member in the asymmetric social network, wherein the particular individual is not a member of the asymmetric social network; 
determining, whether the individual is likely to want to be associated to the first member in the asymmetric social network, wherein the determining comprises: calculating a first parameter, wherein the first parameter is equal to a number of the messages exchanged between the particular individual and the first member; 
multiplying the first parameter by a first weight; 
calculating a second parameter, wherein the second parameter is a ratio of messages sent by the first member to the individual that were read by the individual to the messages sent by the first member to the individual; 
multiplying the second parameter by a second weight; 
summing the first parameter and the second parameter to generate a composite value, and wherein the determining whether the individual is likely to want to be associated to the first member further comprises considering timing of the messages exchanged between the individual and the first member, 
wherein considering timing of the messages comprises: calculating 
summing the exponentially decaying values for the messages exchanged between the first member and the individual to obtain summed values; and 
determining that the composite value meets a threshold value based on a comparison of the composite value and the threshold value; 
based on a determination that the composite value meets the threshold, 
outputting to a display screen for review by the individual, an 



For the instant application, independent Claims 8 and 15 include limitations similar to all of the limitations of Independent Claim 1.  Dependent Claim 13 depends from Claim 8.  Dependent Claim 20 depends from Claim 15.  Dependent Claims 13 and 20 include limitations similar to all of the limitations of dependent Claim 6. 

Allowable Subject Matter
Claim(s) 1, 8 and 15 are allowed.

Differences Between the Prior Art of Record and the Claimed Invention
The claimed invention is directed to calculating weighted parameters as correlation coefficients to determine if an individual and other members of a member network would likely want to be related, generating a composite value based on the first weighted parameter and the second weighted parameter, determining that the composite value meets a threshold value; and outputting the determination that the individual is likely to want to be related to the respective member.
Groat (US 2006/0085 discloses a system for creating an inferential web of users from canonical data from transactional webs of user.  In a transactional web includes connected users based on their transactional history, including email communications.  
However, Groat does not disclose calculating first and second weighted parameters to form a correlation coefficient for relating the unconnected users.  Furthermore, none of the prior art in combination or separately teach “generating a composite value based on the first weighted parameter and the second weighted parameter; and determining that the composite value meets a threshold value; and outputting the determination that the individual is likely to want to be related to the respective member”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        1/14/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177